People ex rel. Francis v Brann (2018 NY Slip Op 05563)





People ex rel. Francis v Brann


2018 NY Slip Op 05563


Decided on July 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-08615	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Grover Francis, on behalf of Luis Muniz, petitioner, 
vCynthia Brann, Commissioner, Department of Correction, respondent.


The Legal Aid Society, New York, NY (Justine Luongo, Elizabeth Bender, and Grover Francis, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Gaetano Parrinello of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or for bail reduction upon Richmond County Indictment No. 266/18.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Richmond County Indictment No. 266/18 is reduced to the sum of $12,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $1,200 as a cash bail alternative, and the writ is otherwise denied; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given a bail bond in the sum of $12,000 or has deposited $1,200 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
LEVENTHAL, J.P., MALTESE, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court